DETAILED ACTION
This office action is in response to the amendment filed 12/17/2020 in which Claims 1, 7-9, 11-25 are pending.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 12, 15, 18, 19, 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2017/0352311 to Lee et al (“Lee”) in view of U.S. Patent Publication 2018/0005585 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2019/0287476 to Chung et al (“Chung”).
As to Claim 1, Lee teaches a display panel (display device 100), comprising: a display area comprising a plurality of rows of pixels (first pixels PXL1 formed in first pixel region AA1 and second pixels PXL2 formed in second pixel region AA2 are disposed in rows, see ¶ 0055-0057; Fig. 4), and scan signal lines each connected with 5each of rows of pixels (first scan lines S11 through S1n connected to rows of first pixels PXL1 disposed in first pixel region AA1 and second scan lines S21 through S2J connected to rows of second pixels PXL2 disposed in second pixel region AA2, see ¶ 0056-0058; Fig. 4), wherein: the display area is divided into a first display area (first pixel region AA1; Fig. 1) and a second display area (second pixel region AA2; Fig. 1), and a number of pixels in a row of pixels in the second display area is smaller than a number of pixels in a row of pixels in the first display area (width W1 of the first pixel region AA1 is greater than the width W2 of the second pixel region AA2, the number of first pixels PXL1 in the horizontal lines, e.g. row, of the first pixel region AA1 may be greater than the number of second pixels PXL2 in the horizontal lines, e.g. row, of the second pixel region AA2, ¶ 0035, 0039; Fig. 1); and 
Lee does not expressly disclose in the second display area, the scan signal lines each connected with each of rows of pixels is connected with a plurality of compensation capacitors located in the second display area.
Kim teaches in the second display area, the scan signal lines each connected with each of rows of pixels is connected with a plurality of compensation capacitors located in the second display area (when the lengths of the second scan lines of the second pixel region PXA2 are different from each other, the load values compensated by the dummy unit DMP1 and DMP1’ may be different from each other. The parasitic capacitances of parasitic capacitors formed in the first sub-dummy unit DMP11’ and the second sub-dummy unit DMP12’ may be different from each other, see ¶ 0254, Fig. 16; each dummy unit 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Kim to teach in the second display area, the scan signal lines each connected with each of rows of pixels is connected with a plurality of compensation capacitors located in the second display area. The suggestion/motivation would have been in order to configure a dummy unit to compensate for a difference between a load value of the first line and a load value of the second line (see Abstract).
When combining Lee and Kim’s teaching of second display areas where Kim teaches a plurality of compensation capacitors connected to scan signal lines in a second display area, these teachings fail to disclose within each pixel: each of the plurality of compensation capacitors comprises a first terminal and a second terminal overlapping with each other along a thickness direction of the display panel; and at least two of a plurality of scan signal lines connected to a same row of pixels are connected to compensation capacitors insulated from one another but Chung teaches an extension direction of the capacitor electrode line CL1 is parallel to an extension direction of the scan line SL1, and the capacitor electrode line CL1 includes a main portion and a plurality of branch portions (not shown). The main portion is substantially parallel to the scan line SL1…the capacitor electrode line CL1 (the main portion and the branch portions) overlaps with the pixel electrode PE1 to form the storage capacitor (not shown). Hence, the capacitor electrode line CL1 serves as the first capacitor electrode 150 [first 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Kim with Chung to teach within each pixel: each of the plurality of compensation capacitors comprises a first terminal and a second terminal overlapping with each other along a thickness direction of the display panel; and at least two of a plurality of scan signal lines connected to a same row of pixels are connected to compensation capacitors insulated from one another. The suggestion/motivation would have been in order to improve uniformity of the common voltage of the display panel to lessen the flicker in the images displayed on the display panel (¶ 0008).
wherein the scan signal line is a gate signal line (scan lines SL1-SLn, see ¶ 0024; Fig. 2).
As to Claim 15, Lee, Kim and Chung teach the limitations of Claim 1, Lee further teaches 25wherein the second display area is located at top or bottom of the first display area (second display area comprised of regions AA2 and AA3, see ¶ 0197, 0199; Fig. 14), and the second display area is divided into a first sub-area and a second sub-area (second display area comprised of regions AA2 [first sub-area] and AA3 [second sub-area], see ¶ 0197, 0199; Fig. 14); and a part of pixels in each row of pixels in the second display area are located in the first sub-area (second display area includes region AA2 [first sub-area] where pixels PXL2 are disposed, see ¶ 0197, 0199; Fig. 14), and a remaining part of the pixels are located in the second sub-area (second display area includes region AA3 [second sub-area] where pixels PXL3 are disposed, see ¶ 0197, 0199; Fig. 14); and the display panel further comprises a notch-shaped area by which the first sub-area is 30spaced from the second sub-area (Figure 14 illustrates region AA2 and AA3 spaced apart from one another forming a notch shaped area similar to the notch-shaped area described by Applicant's disclosure in Fig. 3A, see ¶ 0197, 0199).  
5As to Claim 18, Lee, Kim and Chung teach the limitations of Claim 15, Lee further teaches wherein the first sub-area and the second sub-area are arranged in a symmetric pattern (second display area includes region AA2 [first sub-area] where pixels PXL2 are disposed and region AA3 [second sub-area] where pixels 
As to Claim 19, Lee, Kim and Chung teach the limitations of Claim 15, Lee further teaches wherein scan signal lines in the first sub-area, and scan signal lines in the second sub-area are disconnected from each other in the notch-shaped area (second display area includes region AA2 [first sub-area] where pixels PXL2 are disposed where the second scan driver 413 supplies scan signals to the second scan lines S21 through S2j and region AA3 [second sub-area] where pixels PXL3 are disposed where the third scan driver 415 supplies scan signals to the second scan lines S31 through S3j. Fig. 15 illustrates that the scan signal lines from the region AA2 are disconnected from the scan signal lines from region AA3 as each are supplied from different scan drivers, see ¶ 0205-0206, 0208-0209; Fig. 15).  
As to Claim 21, Lee teaches a display device, comprising: a display panel (display device 100), comprising: a display area comprising a plurality of rows of pixels (first pixels PXL1 formed in first pixel region AA1 and second pixels PXL2 formed in second pixel region AA2 are disposed in rows, see ¶ 0055-0057; Fig. 4), and scan signal lines each connected with 5each of rows of pixels (first scan lines S11 through S1n connected to rows of first pixels PXL1 disposed in first pixel region AA1 and second scan lines S21 through S2J connected to rows of second pixels PXL2 disposed in second pixel region AA2, see ¶ 0056-0058; Fig. , wherein: the display area is divided into a first display area (first pixel region AA1; Fig. 1) and a second display area (second pixel region AA2; Fig. 1), and a number of pixels in a row of pixels in the second display area is smaller than a number of pixels in a row of pixels in the first display area (width W1 of the first pixel region AA1 is greater than the width W2 of the second pixel region AA2, the number of first pixels PXL1 in the horizontal lines, e.g. row, of the first pixel region AA1 may be greater than the number of second pixels PXL2 in the horizontal lines, e.g. row, of the second pixel region AA2, ¶ 0035, 0039; Fig. 1); 
Lee does not expressly disclose in the second display area, the scan signal lines each connected with each of rows of pixels is connected with a plurality of compensation capacitors located in the second display area.
Kim teaches in the second display area, the scan signal lines each connected with each of rows of pixels is connected with a plurality of compensation capacitors located in the second display area (when the lengths of the second scan lines of the second pixel region PXA2 are different from each other, the load values compensated by the dummy unit DMP1 and DMP1’ may be different from each other. The parasitic capacitances of parasitic capacitors formed in the first sub-dummy unit DMP11’ and the second sub-dummy unit DMP12’ may be different from each other, see ¶ 0254; each dummy unit is implemented in a form in which it forms a parasitic capacitor in two scan lines provided to each pixel, see ¶ 0261).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Kim to teach in the 
When combining Lee and Kim’s teaching of second display areas where Kim teaches a plurality of compensation capacitors connected to scan signal lines in a second display area, these teachings fail to disclose within each pixel: each of the plurality of compensation capacitors comprises a first terminal and a second terminal overlapping with each other along a thickness direction of the display panel; and at least two of a plurality of scan signal lines connected to a same row of pixels are connected to compensation capacitors insulated from one another but Chung teaches an extension direction of the capacitor electrode line CL1 is parallel to an extension direction of the scan line SL1, and the capacitor electrode line CL1 includes a main portion and a plurality of branch portions (not shown). The main portion is substantially parallel to the scan line SL1…the capacitor electrode line CL1 (the main portion and the branch portions) overlaps with the pixel electrode PE1 to form the storage capacitor (not shown). Hence, the capacitor electrode line CL1 serves as the first capacitor electrode 150 [first terminal] of the storage capacitor [compensation capacitor], and the pixel electrode PE1 serves as the second capacitor electrode 160 [second terminal] of the storage capacitor; the capacitor electrode line CL1 and the scan line SL1 belong to different film layers, and an insulation layer (not shown) is sandwiched 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Kim with Chung to teach within each pixel: each of the plurality of compensation capacitors comprises a first terminal and a second terminal overlapping with each other along a thickness direction of the display panel; and at least two of a plurality of scan signal lines connected to a same row of pixels are connected to compensation capacitors insulated from one another. The suggestion/motivation would have been in order to improve uniformity of the common voltage of the display panel to lessen the flicker in the images displayed on the display panel (¶ 0008).
As to Claim 22, Lee, Kim and Chung teach the limitations of Claim 1, Lee further teaches wherein the compensation capacitor comprises a first terminal and a second terminal (delay control capacitor CL1 comprises a first electrode [second terminal] and a second electrode [first terminal], see ¶ 0088; Fig. 6), the first terminal being structured integral to the scan signal line (second electrode , and
Although there is no explicit recitation of a second terminal connected to a fixed-potential signal line, Lee teaches the first electrode, e.g. second terminal, is connected to ground which is construed to be analogous to the fixed-potential line (see ¶ 0088; Fig. 6).  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Lee with a fixed-potential signal line as ground in order to control electrical connection between the delay circuit element and the first signal line (¶ 0011).
As to Claim 23, Lee, Kim and Chung teach the limitations of Claim 22, Lee further teaches 20wherein the fixed-potential signal line is one of a power source voltage signal line, a reference signal line, and a common voltage signal line (first electrode, e.g. second terminal, is connected to ground which is construed to be analogous to the reference signal line, see ¶ 0088; Fig. 6).  
As to Claim 24, Lee, Kim and Chung teach the limitations of Claim 23, Lee further teaches wherein the scan signal line comprise first scan signal line, a second scan signal line, and a light-emission control scan line (first scan lines S11 though S1n from first scan driver 210, second scan lines S21 through S2j from second scan driver 213, light emission control lines E11 through E1n, E21 through E2j are connected to rows of pixels in a first pixel region AA1 and a second pixel region AA2, see ¶ 0056-0059; Fig. 4).
s 7-9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0352311 to Lee et al (“Lee”) in view of U.S. Patent Publication 2018/0005585 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2019/0287476 to Chung et al (“Chung”) in further view of U.S. Patent 7,499,141 to Lai and in further view of U.S. Patent 7,133,034 to Park et al (“Park”).
As to Claim 7, depending from Claim 24, Lee, Kim and Chung fail to teach wherein in the second display area, the first scan 25signal line is arranged at a different layer from adjacent reference signal line, and the compensation capacitors is formed in overlapping area there between. Lai teaches wherein in the second display area, the first scan 25signal line is arranged at a different layer from adjacent line (scan lines GL [adjacent signal line] and data lines DL are disposed on substrate 27 to form the active area 21 and a plurality of bonding areas 22, where a plurality of bonding pads are disposed, are formed near the periphery of the active area 21 and connected to a scan driver 25 [first scan signal line], see Col. 2, lines 39-44; Fig. 2), and the compensation capacitors is formed in overlapping area there between (each connecting lead 23 is connected between one signal line and the corresponding bonding pad; connecting leads 23 coupled to capacitance compensating device of a compensation section 23’ [compensation capacitors] are formed between the bonding areas 22 and the active area 21, see Col. 1, lines 53-57; Col. 2, lines 45-48, 48-50; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to arranged the first scan signal line at a different layer than the adjacent signal line with compensation capacitors formed 
Lee, Kim, Chung and Lai fail to teach an adjacent reference signal line is a scan line. 
Park teaches a compensation voltage transmission line 40 connected to the delay compensation elements that receives a predetermined DC voltage [reference voltage] from the outside of the LCD panel and transmitting the same to the delay compensation elements (Col. 2, lines 11-15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adjacent signal line of Lai with the reference signal line of Park. The suggestion/motivation would have been in order to compensate for gate-on signal delay due to capacitance of a gate line without unnecessarily affecting the LCD panel characteristics (Col. 1, lines 14-15).
As to Claim 8, depending from Claim 24, Lee, Kim and Chung fail to teach wherein in the second display area, the second scan signal line is arranged at a different layer from adjacent power source voltage signal line, and the compensation capacitors is formed in overlapping area there between.  Lai teaches wherein in the second display area, the second scan signal line is arranged at a different layer from adjacent line (scan lines GL [adjacent line] and data lines DL are disposed on substrate 27 to form the active area 21 and a plurality of bonding areas 22, where a plurality of bonding pads are disposed, are formed near the periphery of the active area 21 and connected to a scan driver , and the compensation capacitors is formed in overlapping area there between (each connecting lead 23 is connected between one signal line and the corresponding bonding pad; connecting leads 23 coupled to capacitance compensating device of a compensation section 23’ [compensation capacitors] are formed between the bonding areas 22 and the active area 21, see Col. 1, lines 53-57; Col. 2, lines 45-48, 48-50; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to arrange the first scan signal line at a different layer than the adjacent signal line with compensation capacitors formed therebetween. The suggestion/motivation would have been in order to compensate for unequal RC delays of scan signals (Col. 6, lines 12-13).
Lee, Kim, Chung and Lai fail to teach an adjacent power voltage source line to supply voltage to a scan line. 
Park teaches a compensation voltage transmission line 40 connected to the delay compensation elements that receives a predetermined DC voltage from the outside of the LCD panel and transmitting the same to the delay compensation elements (Col. 2, lines 11-15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adjacent signal line of Lai with the power voltage source line of Park. The suggestion/motivation would have been in order to compensate for gate-on signal delay due to capacitance of 
As to Claim 9, depending from Claim 24, Lee, Kim and Chung fail to teach 30wherein in the second display area, the light-emission control scan line is arranged at a different layer from adjacent power source voltage signal line, 15Atty. Dkt. No.:096902-1073026(017700US)Client Ref. No.: US1711031 FCNand the compensation capacitors is formed in overlapping area there between.  Lai teaches wherein in the second display area, the light emission control signal line is arranged at a different layer from adjacent line (scan lines GL [adjacent line] and data lines DL are disposed on substrate 27 to form the active area 21 and a plurality of bonding areas 22, where a plurality of bonding pads are disposed, are formed near the periphery of the active area 21 and connected to a scan driver 25, see Col. 2, lines 39-44; Fig. 2) where when combined with Lee’s light emission control signal line can be substituted for the scan line output from the scan driver 25 of Lai since the scan drivers and light emission control drivers are arranged on the same layer and are each disposed within the display driver 200 (see Lee, ¶ 0054, 0055), and 
Lai teaches the compensation capacitors is formed in overlapping area there between (each connecting lead 23 is connected between one signal line and the corresponding bonding pad; connecting leads 23 coupled to capacitance compensating device of a compensation section 23’ [compensation capacitors] are formed between the bonding areas 22 and the active area 21, see Col. 1, lines 53-57; Col. 2, lines 45-48, 48-50; Fig. 2).

Lee, Kim, Chung and Lai fail to teach an adjacent power voltage source line to supply voltage to a scan line. 
Park teaches a compensation voltage transmission line 40 connected to the delay compensation elements that receives a predetermined DC voltage from the outside of the LCD panel and transmitting the same to the delay compensation elements (Col. 2, lines 11-15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adjacent signal line of Lai with the power voltage source line of Park. The suggestion/motivation would have been in order to compensate for gate-on signal delay due to capacitance of a gate line without unnecessarily affecting the LCD panel characteristics (Col. 1, lines 14-15).
As to Claim 13, depending from Claim 12, Lee, Kim and Chung fail to teach 30wherein in the second display area, the gate signal line is arranged at a different layer from adjacent common voltage signal line, and the compensation capacitors is formed in overlapping area there between.  Lai teaches wherein in the second display area, the gate signal line is arranged at a different layer from adjacent signal line (scan lines GL [adjacent line] and data lines DL are disposed , and 
Lai teaches the compensation capacitors is formed in overlapping area there between (each connecting lead 23 is connected between one signal line and the corresponding bonding pad; connecting leads 23 coupled to capacitance compensating device of a compensation section 23’ [compensation capacitors] are formed between the bonding areas 22 and the active area 21, see Col. 1, lines 53-57; Col. 2, lines 45-48, 48-50; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to arrange the first scan signal line at a different layer than the adjacent signal line with compensation capacitors formed therebetween. The suggestion/motivation would have been in order to compensate for unequal RC delays of scan signals (Col. 6, lines 12-13).
Lee, Kim, Chung and Lai fail to teach an adjacent common voltage signal line to supply voltage to a scan line. 
Park teaches a compensation voltage transmission line 40 connected to the delay compensation elements that receives a predetermined DC voltage [common voltage] from the outside of the LCD panel and transmitting the same to the delay compensation elements (Col. 2, lines 11-15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adjacent signal line of Lai 
As to Claim 14, depending from Claim 13, Lee, Kim, Chung and Lai fail to teach wherein the pixel comprises at least a pixel switch, a pixel electrode, and a common electrode; and the pixel switch has a gate connected with the gate signal line, and a drain connected with the pixel electrode; and the common electrode is connected with the common voltage signal line. Park 2 teaches 20wherein the pixel comprises at least a pixel switch (TFT; see Col. 2, lines 63-65; Fig. 1), a pixel electrode (pixel electrode; Fig. 1), and a common electrode (common electrode, see Col. 2, lines 63-65; Fig. 1); and the pixel switch has a gate connected with the gate signal line (plurality of TFTs each of which having a gate electrode connected to the gate line, see Col. 1, lines 58-60), and a drain connected with the pixel electrode (pixel electrode connected to a drain electrode of the TFT, see Col. 1, lines 61-62); and the common electrode is connected with the common voltage signal line (common electrode supplying a common voltage, see Col. 1, lines 62-63).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a pixel switch, pixel electrode and common electrode of Park. The suggestion/motivation would have been in order to compensate for gate-on signal delay due to capacitance of a .
6.	Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0352311 to Lee et al (“Lee”) in view of U.S. Patent Publication 2018/0005585 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2019/0287476 to Chung et al (“Chung”) in further view of U.S. Patent Publication 2017/0337876 to Kim et al (“Kim 2”).
As to Claim 16, depending from Claim 15, Lee, Kim and Chung fail to teach wherein outline of a part of an edge of the notch-shaped area is an arc. Kim 2 teaches wherein outline of a part of an edge of the notch-shaped area is an arc (Figure 1D illustrates region AA2 and AA3 spaced apart from one another forming a notch shaped area with auxiliary sides 102 and 103 that may have a curved shape as well the concave portion 104 may have a circular shape similar to the notch-shaped area described by Applicant's disclosure in Fig. 8A, see ¶ 0061, 0064; Fig. 1D).    
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to modify Lee, Kim, Chung with the outline of a part of an edge of the notch-shaped area to an arc of Kim 2. The suggestion/motivation would have been in order to conform to the form of the second pixel area and the third pixel area (¶ 0063).
As to Claim 17, depending from Claim 15, Lee, Kim and Chung fail to teach wherein the notch-shaped area is a transparent display area. Kim 2 teaches wherein the notch-shaped area is a transparent display area (Figure 1D  disposed on a glass substrate 100).  
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0352311 to Lee et al (“Lee”) in view of U.S. Patent Publication 2018/0005585 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2019/0287476 to Chung et al (“Chung”) in further view of U.S. Patent Publication 2017/0249906 to Noh et al (“Noh”).
As to Claim 20, depending from Claim 15, Lee, Kim and Chung fail to teach wherein scan signal lines in the first sub-area, and scan signal lines in the second sub-area are connected with each other in the notch-shaped area. Noh teaches wherein10 scan signal lines in the first sub-area, and scan signal lines in the second sub-area are connected with each other in the notch-shaped area (first area pixel rows MPR [first sub-area] and second area pixel rows SPR [second sub-area] are separated by opening pattern OP [notch-shaped area] where the scan lines may be located in the opening pattern OP, see ¶ 0057-0058; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to modify Lee, Kim and Chung with connecting scan lines of the first and second sub-areas in the notch-shaped area of Noh. The suggestion/motivation would have been in order to disposed the scan driver at one side of the display panel (¶ 0062).
8.	Claims 11, 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0352311 to Lee et al (“Lee”) in view of U.S. Patent Publication .
As to Claim 25, depending from Claim 24, Lee, Kim and Chung fail to teach wherein each pixel comprises: at least a first switch transistor, an initialization transistor, a second switch transistor, a driving transistor, and an organic light-emitting diode; and the initialization transistor comprises: a gate connected with the first scan signal line; the first switch transistor has a gate connected with the second scan signal line; the second switch transistor has a gate connected with the light-emission control scan line; the driving transistor has a gate connected with a drain of the initialization transistor, and a source connected respectively with a drain of the first switch transistor, and a drain of the second switch transistor; and the organic light-emitting diode is connected with a drain of the driving transistor.  Choi teaches wherein each pixel comprises: at least a first switch transistor (switching TFT T2, see ¶ 0049; Fig. 2), an initialization transistor (first initialization TFT T4, see ¶ 0049; Fig. 2), a second switch transistor (operation control TFT T5, see ¶ 0049; Fig. 2), a driving transistor (driving TFT T1, see ¶ 0049; Fig. 2), and an organic light-emitting diode (OLED, see ¶ 0047; Fig. 2); and 
the initialization transistor comprises: a gate connected with the first scan signal line (a first initialization gate electrode G4 of the first initialization TFT T4 [first initialization transistor] is connected to the previous scan line 122 [first scan signal line], see ¶ 0054; Fig. 2); 
the first switch transistor has a gate connected with the second scan signal line (a switching gate electrode G2 of the switching TFT T2 [first switch transistor] is connected to the scan line 121 [second scan signal line], see ¶ 0052; Fig. 2); 
the second switch transistor has a gate connected with the light-emission control scan line (operation control gate electrode G5 of the operation control TFT T5 [second switch transistor] is connected to the emission control line 123 [light emission control scan line], see ¶ 0055; Fig. 2); 
the driving transistor has a gate connected with a drain of the initialization transistor (the first initialization drain electrode D4 of the first initialization TFT T4 [initialization transistor] is connected to…the driving gate electrode G1 of the driving TFT T1, see ¶ 0054; Fig. 2), and a source connected respectively with a drain of the first switch transistor (switching drain electrode D2 of the switching TFT T2 [first switch transistor] is connected to the driving source electrode S1 of the driving TFT T1, see ¶ 0053; Fig. 2), and a drain of the second switch transistor (an operation control drain electrode D5 of the operation control TFT T5 is connected to the driving source electrode S1 of the driving TFT T1, see ¶ 0055; Fig. 2); and 
the organic light-emitting diode is connected with a drain of the driving transistor (a driving drain electrode D1 of the driving TFT T1 is electrically connected to the pixel electrode of the OLED via an emission control TFT T6, see ¶ 0051; Fig. 2).
.
Conclusion 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EBONI N GILES/Examiner, Art Unit 2694 


        /PATRICK N EDOUARD/        Supervisory Patent Examiner, Art Unit 2694